DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "the plurality of alleviation structures”.  There is insufficient antecedent basis for this limitation in the claim. Also, “a plurality of alleviation structures” is claimed in line 15 of the claim. It is unclear whether it is the same alleviation structure or a different group of plurality of alleviation structures. Furthermore, it is unclear if “an alleviation structure” is entirely different and not a part of “the plurality of alleviation structures.” For example, the written description discloses a plurality of alleviation layers 117 as being a part of an alleviation structure 111. The written description is silent on a plurality of alleviation structures being a part of an alleviation structure.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  Claim1 claims “plurality of alleviation structures”. Based on the written description the alleviation structure (Fig. 1, 111, 201, 411) comprises a plurality of alleviation layers (Fig. 1, 117, . Appropriate correction is required.
Allowable Subject Matter
Claims 1, 4-15, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art US 20070141829 A1 discloses a plurality of connectors 295 between conductive features (293/297) and a dielectric support pillar (308) which does not act as an alleviation structure between conductive features (293/297). The art is silent on the claimed features below.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a 
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a plurality of alleviation structures positioned between the plurality of first conductive features in the first insulating layer and the plurality of first conductive features in the second insulating layer”, as recited in Claim 16, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                                                                                                                                                                                                                        /ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816